United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1992
                                    ___________

Nathan Andrew Bryant,                 *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Minnesota.
Department of Defense, Inspector      *
General,                              *    [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                              Submitted: November 7, 2008
                                 Filed: December 2, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Nathan Bryant appeals the district court’s1 judgment dismissing his civil suit
for lack of subject matter jurisdiction. After carefully reviewing the record de novo,
see LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006) (standard of review),
we conclude dismissal was proper for the reasons stated by the district court.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B. All
Bryant’s pending requests and motions are denied.


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.